DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al., “Purification of Specific Cell Population by Fluorescence Activated Cell Sorting (FACS),” Journal of Visualized Experiments, Volume 41, e1546, July 2010, pages 1-4, hereinafter Basu in view of United States Application Publication No. 2016/0299109, hereinafter Berkel and United States Application Publication No. 2018/0156711, hereinafter Vrane.
Regarding claim 1, Basu teaches an analysis and/or sorting method comprising conveying a first fluid (abstract), collecting at least one sample (step 2) conveying the fluid stream to a flow cytometer (page 2, paragraph 8), and separating the fluid stream into at least a first separated stream comprising the at least one first component and a second separated stream comprising the at least one second component by flow cytometry (page 2, paragraph 8).
Basu fails to teach conveying a first fluid within a probe to an open end of the probe, collecting at least one sample, comprising at least one first component and at least one second component, into the open end of a probe, removing a fluid stream comprising the at least one sample and the first fluid from the open end of the probe. 
Berkel teaches an analysis and/or sorting method (Berkel, paragraph [0002]), comprising: conveying a first fluid within a probe to an open end of the probe (Berkel, paragraph [0006]), collecting at least one sample, comprising at least one first component and at least one second component, into the open end of a probe (Berkel, paragraphs [0006] and [0042]), removing a fluid stream comprising the at least one sample and the first fluid from the open end of the probe (Berkel, paragraphs [0006] and [0023]), so that the proper sampling of sample materials can occur by being processed in an appropriate solution (Berkel, paragraph [0003]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the probe and method described in Berkel for obtaining the sample because it would allow for the proper sampling of sample materials can occur by being processed in an appropriate solution (Berkel, paragraph [0003]).
 Basu and Berkel fail to teach wherein the fluid stream is substantially free of air bubbles when the fluid stream is conveyed to the flow cytometer, and wherein the fluid stream is substantially free of a gas/liquid interface when the fluid stream is conveyed to the flow cytometer.
Vrane teaches a flow cytometry system with a degasser which removes bubbles from the fluid solution before the bubbles can enter the flow cell (Vrane, paragraph [0093]) as bubbles create background optical noise (Vrane, paragraph [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a degasser to the method of Basu because it would remove the bubble from the fluid solution (thereby making the fluid stream substantially free of air bubbles and a gas/liquid interface) as the bubbles create background optical noise (Vrane, paragraph [0093]).
Regarding claim 7, Basu further teaches wherein the first fluid is water or a sheath fluid or other fluid medium suitable for flow cytometry (page 1, paragraph 1, phosphate buffered saline).
Regarding claim 8, Basu further teaches wherein the first fluid is a buffered aqueous saline solution or a cell culture medium (page 1, paragraph 1, phosphate buffered saline).
Regarding claim 9, Basu teaches wherein the first fluid is a buffered aqueous saline solution comprising a phosphate buffer (page 1, paragraph 1, phosphate buffered saline).
Regarding claim 10, Basu teaches wherein the at least one sample comprises cells (page 2, paragraph 8).
Regarding claim 11, Basu teaches wherein at least a portion of the sample is labeled with a fluorescent label (abstract).
Regarding claim 12, Basu teaches wherein the at least one first component comprises a labeled component (abstract) and wherein the at least one second component comprises a component which is not labeled (abstract).
Regarding claim 13, Basu teaches wherein the at least one sample comprises leukocytes (page 4, paragraph 2).
Regarding claim 14, Basu teaches wherein the at least one sample comprises T cells (page 2, paragraph 8).
Regarding claim 15, Basu teaches wherein at least some of the T cells comprise a T cell receptor or a chimeric antigen receptor (page 2, paragraph 8, T cells have T cell receptors on their surface).
Regarding claim 16, Basu teaches wherein the at least one sample comprises tumor infiltrating lymphocytes (page 2, paragraph 8).
Regarding claim 18, modified Basu teaches wherein the conveying the first fluid to the open end of the probe comprises pumping the first fluid with a first pump (Berkel, paragraph [0034]).
However, modified Basu, as described above fails to teach wherein removing the fluid stream from the open end of the probe comprises removing the fluid stream with a second pump.
Vrane further teaches the use of several pumps throughout the device which move fluid from one area of the system to another area (Vrane, paragraph [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pump which removes the fluid stream from the probe because it would assist in moving of the fluid from the probe (Vrane, paragraph [0072]) and allow the flow rate at which the fluid is removed to be controlled.
Regarding claim 19, modified Basu teaches further comprising: controlling a first flow rate of the first fluid into the open end of the probe (Berkel, paragraph [0006]), and simultaneously controlling a second flow rate of the fluid stream from the open end of the probe (Berkel, paragraph [0006]).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu, Berkel and Vrane as applied to claim 1 above, and further in view of United States Patent No. 6,506,609, hereinafter Wada.
Regarding claim 3, Basu, Berkel and Vrane teach all limitations of claim 1; however, they fail to teach wherein the at least one sample comprises a first sample, initially contained in a first container, and a second sample, initially contained in a second container.
Wada teaches a system of focusing microparticles in microfluidic systems in which multiple samples from the wells of a microplate are serially introduced into the device to test each of the samples (Wada, column 26, lines 44-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple sample with the samples in different wells of the same plate because it would allow for the device to test each of the samples (Wada, column 26, lines 44-48).
Regarding claim 4, modified Basu teaches wherein the first container is a first well in a plate and the second container is a second well in the same plate (see supra).
Regarding claim 5, modified Basu teaches wherein the first container is a well in a plate and the second container is a well in a plate (see supra)
It would have been an obvious matter of design choice to make the first container well in a different plate as compared to the second container well in a plate, since such a modification would only involve moving the sample into a different plate. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific samples in different plates solves any stated problems or is for any particular purpose and it appears that the combination would perform suitably well with any suitable placement of samples in the plates.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu, Berkel and Vrane as applied to claim 1 above, and further in view of United States Patent No. 6,878,556, hereinafter Sklar.
Regarding claim 6, Basu, Berkel and Vrane teach all limitations of claim 1; however, they fail to teach wherein the at least one sample comprises a plurality of samples, and wherein samples are collected at a rate of greater than 30 samples per minute.
Sklar teaches a flow cytometer in which the system analyzes at 60 samples per minute (Sklar, column 8, lines 56-60) because it would allow for high throughput screening (Sklar, column 1, lines 52-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a plurality of sample collected at a rate of greater than 30 samples per minute because it would allow for high throughput screening (Sklar, column 1, lines 52-54).

Claim(s) 15 is additionally and claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu, Berkel and Vrane as applied to claims 14 and 1, respectively, above, and further in view of Ping et al., “T-cell receptor-engineered T cells for cancer treatment: current status and future directions,” Protein Cell, Volume 9, No. 3, 2018, pages 254-266, hereinafter Ping.
Regarding claim 15, if it is found that Basu does not teach at least some of the T cells comprise a T cell receptor or a chimeric antigen receptor, then Basu, Berkel and Vrane fail to teach this limitation.
Ping teaches the use of T-cells for cancer treatment in which chimeric antigen receptor (CAR) transgenic T cells are used to enhance the trafficking of T cells to the tumors and CAR-T cells have shown great successes in clinical trials treating leukemia and lymphoma (Ping, page 261, column 1, paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made some of the T cells comprise a chimeric antigen receptor because they are able to enhance the trafficking of T cells to the tumors and CAR-T cells have shown great successes in clinical trials treating leukemia and lymphoma (Ping, page 261, column 1, paragraph 2).
Regarding claim 17, Basu, Berkel and Vrane teach all limitations of claim 1; however, they fail to teach wherein the at least one first component comprises T cells comprising a T cell receptor or a chimeric antigen receptor and wherein the at least one second component comprises T cells which are substantially free of T cell receptors and chimeric antigen receptors.
Ping teaches the use of T-cells for cancer treatment in which chimeric antigen receptor (CAR) transgenic T cells are used to enhance the trafficking of T cells to the tumors and CAR-T cells have shown great successes in clinical trials treating leukemia and lymphoma (Ping, page 261, column 1, paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made some of the T cells comprise a chimeric antigen receptor because they are able to enhance the trafficking of T cells to the tumors and CAR-T cells have shown great successes in clinical trials treating leukemia and lymphoma (Ping, page 261, column 1, paragraph 2). Further, there would be some T-cell which do not have T cell receptors and chimeric antigen receptors as a process to form the specified T-cells would not result in all T-cells having the receptors or chimeric antigen receptors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have removed the T-cells which do not have receptors and chimeric antigen receptors because it wouldn’t allow them to enhance the trafficking of T cells to the tumors and therefore would not allow CAR-T cells to have great successes in clinical trials treating leukemia and lymphoma (Ping, page 261, column 1, paragraph 2).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu, Berkel and Vrane as applied to claim 1 above, and further in view of United States Application Publication No. 2005/0123450, hereinafter Gilbert.
Regarding claim 20, Basu, Berkel and Vrane teach all limitations of claim 1; however, they fail to teach adding a second fluid to the fluid stream, before, during, or after conveying the fluid stream to the flow cytometer, wherein the second fluid is the same as or different from the first fluid.
Gilbert teaches a multilayer hydrodynamic sheath flow structure which has a primary and secondary sheath flow channel so that the first sheath can focus the sample and the secondary sheath can provide for additional focusing of the sample (Gilbert, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second fluid to the fluid stream before conveying the fluid stream to the flow cytometer because it would provide for additional focusing of the sample (Gilbert, abstract). Further, the second fluid as added by Gilbert would be the same fluid (or could be different and still read on the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796